--------------------------------------------------------------------------------

Exhibit 10.2
 
FIRST AMENDMENT TO THE SERIES 2008-1 SUPPLEMENT


This FIRST AMENDMENT TO THE SERIES 2008-1 SUPPLEMENT (this “Amendment”), dated
as of October 27, 2008, amends the Series 2008-1 Supplement (the “Series 2008-1
Supplement”), dated as of February 15, 2008, and is among AVIS BUDGET RENTAL CAR
FUNDING (AESOP) LLC, a special purpose limited liability company established
under the laws of Delaware (“ABRCF”), AVIS BUDGET CAR RENTAL, LLC, a limited
liability company established under the laws of Delaware, as administrator (the
“Administrator”), JPMORGAN CHASE BANK, N.A., a national banking association, as
administrative agent (the “Administrative Agent”), the several commercial paper
conduits listed on Schedule I thereto (each a “CP Conduit Purchaser”), the
several banks set forth opposite the name of each CP Conduit Purchaser on
Schedule I thereto (each an “APA Bank” with respect to such CP Conduit
Purchaser), the several agent banks set forth opposite the name of each CP
Conduit Purchaser on Schedule I thereto (each a “Funding Agent” with respect to
such CP Conduit Purchaser), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (as
successor in interest to The Bank of New York), a national banking association,
as trustee (in such capacity, the “Trustee”) and as agent for the benefit of the
Series 2008-1 Noteholders (in such capacity, the “Series 2008-1 Agent”), to the
Second Amended and Restated Base Indenture, dated as of June 3, 2004, between
ABRCF and the Trustee (as amended, modified or supplemented from time to time,
exclusive of Supplements creating a new Series of Notes, the “Base
Indenture”).  All capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided therefor in the Definitions List
attached as Schedule I to the Base Indenture (as amended through the date
hereof) or the Series 2008-1 Supplement, as applicable.


W I T N E S S E T H:


WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement thereto
may be amended with the consent of ABRCF, the Trustee and each affected
Noteholder of the applicable Series of Notes, so long as such amendment only
affects the Noteholders of such Series of Notes;


WHEREAS, the parties desire to amend the Series 2008-1 Supplement to
(i)  replace Schedule I thereto with a new Schedule I in the form of Schedule A
to this Amendment; (ii) increase the Series 2008-1 Maximum Non-Program Vehicle
Percentage; (iii) modify the concentration limits with respect to Kia,
Mitsubishi, Suzuki, Nissan and Hyundai; (iv) add an additional Amortization
Event; and (v) increase enhancement levels in order to obtain an explicit AA/Aa2
rating from each of Standard & Poor’s and Moody’s; and


WHEREAS, ABRCF has requested the Trustee, the Series 2008-1 Agent, the
Administrator, the Administrative Agent and each Series 2008-1 Noteholder to,
and, upon the effectiveness of this Amendment, ABRCF, the Trustee, the Series
2008-1 Agent, the Administrator, the Administrative Agent and the Series 2008-1
Noteholders have agreed to, amend certain provisions of the Series 2008-1
Supplement as set forth herein;

 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, it is agreed:


1.             Amendments of Definitions.  The following defined terms, as set
forth in Article I(b) of the Series 2008-1 Supplement, are hereby amended and
restated in their entirety as follows:


““Series 2008-1 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2008-1 Maximum Mitsubishi Amount, the Series 2008-1 Maximum Individual
Isuzu/Subaru Amount, the Series 2008-1 Maximum Hyundai Amount, the Series 2008-1
Maximum Kia Amount or the Series 2008-1 Maximum Suzuki Amount.”


“Series 2008-1 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.


““Series 2008-1 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 85% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of Default has occurred, and in each case leased
under the AESOP I Operating Lease or the Finance Lease as of such date, and the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.”


““Series 2008-1 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the greater of (a) 46.50% and (b) the sum of (i) 46.50% and (ii)
the highest, for any calendar month within the preceding twelve calendar months,
of the greater of (x) an amount (not less than zero) equal to 100% minus the
Measurement Month Average for the immediately preceding Measurement Month and
(y) an amount (not less than zero) equal to 100% minus the Market Value Average
as of the Determination Date within such calendar month (excluding the Market
Value Average for any Determination Date which has not yet occurred).”


““Series 2008-1 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 41.375%.”


““Series 2008-1 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 18.75%.”


““Series 2008-1 Required Enhancement Amount” means, as of any date of
determination, the sum of:


(i)        the product of the Series 2008-1 Required Enhancement Percentage as
of such date and the Series 2008-1 Invested Amount as of such date;


(ii)       the Series 2008-1 Percentage of the greater of (x) the excess, if
any, of the Non-Program Vehicle Amount as of the immediately preceding Business
Day over the Series 2008-1 Maximum Non-Program Vehicle Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the Net
Book Value of all Non-Program Vehicles (other than (i) Unaccepted Program
Vehicles and (ii) Vehicles subject to a Manufacturer Program with a Specified
Eligible Non-Program Manufacturer) leased under the AESOP I Operating Lease as
of the immediately preceding Business Day over (B) the Series 2008-1 Maximum
Non-Program Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;

 
2

--------------------------------------------------------------------------------

 

(iii)      the Series 2008-1 Percentage of the greater of (x) the excess, if
any, of the aggregate Net Book Value of all Vehicles manufactured by Mitsubishi
and leased under the Leases as of the immediately preceding Business Day over
the Series 2008-1 Maximum Mitsubishi Amount as of the immediately preceding
Business Day and (y) the excess, if any, of (A) the Net Book Value of all
Vehicles manufactured by Mitsubishi and leased under the AESOP I Operating Lease
as of the immediately preceding Business Day over (B) 10% of the Net Book Value
of all Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;


(iv)      the Series 2008-1 Percentage of the greater of (x) the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Isuzu or Subaru,
individually, and leased under the Leases as of the immediately preceding
Business Day over the Series 2008-1 Maximum Individual Isuzu/Subaru Amount as of
the immediately preceding Business Day and (y) the excess, if any, of (A) the
Net Book Value of all Vehicles manufactured by Isuzu or Subaru, individually,
and leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 5% of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;


(v)      the Series 2008-1 Percentage of the greater of (x) the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Hyundai and
leased under the Leases as of the immediately preceding Business Day over the
Series 2008-1 Maximum Hyundai Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the Net Book Value of all Vehicles
manufactured by Hyundai and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 20% of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;


(vi)     the Series 2008-1 Percentage of the greater of (x) the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Suzuki and
leased under the Leases as of the immediately preceding Business Day over the
Series 2008-1 Maximum Suzuki Amount as of the immediately preceding Business Day
and (y) the excess, if any, of (A) the Net Book Value of all Vehicles
manufactured by Suzuki and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 7.5% of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;


(vii)     the Series 2008-1 Percentage of the greater of (x) the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Kia and leased
under the Leases as of the immediately preceding Business Day over the Series
2008-1 Maximum Kia Amount as of the immediately preceding Business Day and (y)
the excess, if any, of (A) the Net Book Value of all Vehicles manufactured by
Kia and leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 10% of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;

 
3

--------------------------------------------------------------------------------

 

(viii)    the Series 2008-1 Percentage of the greater of (x) the excess, if any,
of the Specified States Amount as of the immediately preceding Business Day over
the Series 2008-1 Maximum Specified States Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the Net Book Value of
all Vehicles titled in the States of Ohio, Oklahoma and Nebraska and leased
under the AESOP I Operating Lease as of the immediately preceding Business Day
over (B) 7.5% of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day; and


(ix)      the Series 2008-1 Percentage of the greater of (x) the excess, if any,
of the Non-Eligible Manufacturer Amount as of the immediately preceding Business
Day over the Series 2008-1 Maximum Non-Eligible Manufacturer Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the Net
Book Value of all Vehicles manufactured by Manufacturers other than Eligible
Non-Program Manufacturers and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 3% of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day.”


““Series 2008-1 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 10.50% of the Series 2008-1 Invested
Amount on such Distribution Date (after giving effect to any payments of
principal to be made on the Series 2008-1 Notes on such Distribution Date).”


““Series 2008-1 Standard & Poor’s Highest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum, without duplication, of (i) the aggregate Net
Book Value of all Vehicles leased under the AESOP I Operating Lease that are
manufactured by either of the Standard & Poor’s Specified Non-Investment Grade
Manufacturers as of such date, (ii) the excess, if any, of (A) the aggregate Net
Book Value of all Vehicles leased under the AESOP I Operating Lease that are
manufactured by a Standard & Poor’s Non-Investment Grade Manufacturer other than
a Standard & Poor’s Specified Non-Investment Grade Manufacturer, as of such date
over (B) 30.00% of the aggregate Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of such date, (iii) the aggregate Net Book Value of
all Vehicles leased under the AESOP I Operating Lease that are manufactured by a
Bankrupt Manufacturer as of such date and (iv) the Series 2008-1 Standard &
Poor’s Kia/Hyundai Highest Enhanced Vehicle Percentage Amount as of such date
and (b) the denominator of which is the aggregate Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of such date.”


““Series 2008-1 Standard & Poor’s Highest Enhancement Rate” means, as of any
date of determination, the sum of the Series 2008-1 Standard & Poor’s
Intermediate Enhancement Rate as of such date and 9.00%.”

 
4

--------------------------------------------------------------------------------

 
 
““Series 2008-1 Standard & Poor’s Intermediate Enhancement Rate” means, as of
any date of determination, the greater of (a) 47.00% and (b) the sum of (i)
47.00% and (ii) the highest, for any calendar month within the preceding twelve
calendar months, of the greater of (x) an amount (not less than zero) equal to
100% minus the Measurement Month Average for the immediately preceding
Measurement Month and (y) an amount (not less than zero) equal to 100% minus the
Market Value Average as of the Determination Date within such calendar month
(excluding the Market Value Average for any Determination Date which has not yet
occurred).”


““Series 2008-1 Standard & Poor’s Lowest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is an amount equal to, without duplication (X) the sum,
without duplication, of (1) the aggregate Net Book Value of all Program Vehicles
leased under the AESOP I Operating Lease that are manufactured by Eligible
Program Manufacturers having long-term senior unsecured debt ratings of “AA” or
higher from Standard & Poor’s as of such date, (2) so long as any Eligible
Non-Program Manufacturer has a long-term senior unsecured debt rating of “AA” or
higher from Standard & Poor’s and no Manufacturer Event of Default has occurred
and is continuing with respect to such Eligible Non-Program Manufacturer, the
aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I
Operating Lease manufactured by each such Eligible Non-Program Manufacturer that
are subject to a Manufacturer Program and remain eligible for repurchase
thereunder as of such date and (3) the lesser of (A) the sum of (x) if as of
such date any Eligible Program Manufacturer has a long-term senior unsecured
debt rating of “AA-” from Standard & Poor’s, the aggregate Net Book Value of all
Program Vehicles leased under the AESOP I Operating Lease manufactured by each
such Eligible Program Manufacturer as of such date and (y) if as of such date
any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “AA-” from Standard & Poor’s and no Manufacturer Event of Default has
occurred and is continuing with respect to such Eligible Non-Program
Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (B) 10% of the aggregate Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of such date
minus (Y) the Series 2008-1 Standard and Poor’s Kia/Hyundai Lowest Enhanced
Vehicle Percentage Adjustment Amount as of such date and (b) the denominator of
which is the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of such date.


““Series 2008-1 Standard & Poor’s Lowest Enhancement Rate” means, as of any date
of determination, 31.75%.”


““Standard & Poor’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long-term senior unsecured debt rating of at least “AA-” from
Standard & Poor’s; provided that any Manufacturer whose long-term senior
unsecured debt rating is downgraded from at least “AA-” to below “AA-” by
Standard & Poor’s after the Series 2008-1 First Amendment Effective Date shall
not be deemed a Standard & Poor’s Non-Investment Grade Manufacturer until the
thirtieth (30th) calendar day following such downgrade.”

 
5

--------------------------------------------------------------------------------

 
 
2.             Addition of Definitions.  The following defined terms are hereby
added in their entirety, in appropriate alphabetical order, to Article I(b) of
the Series 2008-1 Supplement as follows:


““Series 2002-2 Supplement” means, the Amended and Restated Series 2002-2
Supplement, dated as of November 22, 2002, as amended, modified or supplemented
from time to time, among ABRCF, ABCR, as administrator, JPMorgan Chase, as
administrative agent, the CP Conduit Purchasers, Funding Agents and APA Banks
named therein, and The Bank of New York Mellon Trust Company, N.A. (as successor
in interest to The Bank of New York), as trustee and as agent for the benefit of
the Series 2002-2 Noteholders, to the Base Indenture.”


““Series 2002-3 Supplement” means, the Series 2002-3 Supplement, dated as of
September 12, 2002, as amended, modified or supplemented from time to time,
among ABRCF, ABCR, as administrator, Park Avenue Receivables Corporation, as CP
Conduit Purchaser, JPMorgan Chase, as Funding Agent and an APA Bank, and The
Bank of New York Mellon Trust Company, N.A. (as successor in interest to The
Bank of New York), as trustee and as agent for the benefit of the Series 2002-3
Noteholders, to the Base Indenture.”


““Series 2008-1 Maximum Hyundai Amount” means, as of any day, an amount equal to
20% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.”


““Series 2008-1 Maximum Individual Isuzu/Subaru Amount” means, as of any day,
with respect to Isuzu or Subaru individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.”


““Series 2008-1 Maximum Kia Amount” means, as of any day, an amount equal to 10%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.”


““Series 2008-1 Maximum Suzuki Amount” means, as of any day, an amount equal to
7.5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.”


““Series 2008-1 Standard & Poor’s Kia Hyundai Highest Enhanced Vehicle
Percentage Amount” means, as of any date of determination, the sum, without
duplication, of (i) the excess, if any, of (A) the aggregate Net Book Value of
all Vehicles leased under the AESOP I Operating Lease that are manufactured by
Hyundai as of such date over (B) 15% of the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date, (ii) the
excess, if any, of (A) the aggregate Net Book Value of all Vehicles leased under
the AESOP I Operating Lease that are manufactured by Kia as of such date over
(B) 7.5% of the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease as of such date, and (iii) the excess, if any, of (A) the
aggregate Net Book Value of all Vehicles leased under the AESOP I Operating
Lease that are manufactured by Hyundai or Kia in the aggregate as of such date
over (B) 20% of the aggregate Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of such date.”

 
6

--------------------------------------------------------------------------------

 
 
““Series 2008-1 Standard & Poor’s Kia/Hyundai Lowest Enhanced Vehicle Percentage
Adjustment Amount” means, (i) as of any date of determination on which either
Kia or Hyundai has a long-term unsecured debt rating of at least “AA-” from
Standard & Poors, the sum of the Net Book Values as of such date of each Vehicle
manufactured by Kia or Hyundai that is included both in (x) the calculation of
the Series 2008-1 Standard & Poor’s Kia/Hyundai Highest Enhanced Vehicle
Percentage Amount on such date and (y) the calculation of subclause (a)(X) of
the definition of Series 2008-1 Standard & Poor’s Lowest Enhanced Vehicle
Percentage on such date and (ii) as of any other date, zero.”


3.             Deletion of Definitions.  The following defined terms, as set
forth in Article I(b) of the Series 2008-1 Supplement, are hereby deleted in
their entirety:  “Series 2008-1 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount”, “Series 2008-1 Maximum Individual
Hyundai/Suzuki Amount”, “Series 2008-1 Maximum Nissan Amount” and “Series 2008-1
Maximum Individual Kia/Isuzu/Subaru Amount.”


4.              Amendment to Section 2.3.  Section 2.3(c) of the Series 2008-1
Supplement is hereby amended by adding the following new clause (viii)
immediately after clause (vii) thereof:


“(viii) at any time the Series 2002-2 Notes (as defined in the Series 2002-2
Supplement) remain outstanding, the Series 2002-2 Invested Amount (as defined in
the Series 2002-2 Supplement) on such Increase Date (after giving effect to any
Increases (as defined in the Series 2002-2 Supplement) on such day) equals no
less than the Series 2002-2 Maximum Invested Amount (as defined in the Series
2002-2 Supplement) minus the Series 2002-3 Maximum Invested Amount (as defined
in the Series 2002-3 Supplement).”


5.             Amendment to Article IV.  Article IV of the Series 2008-1
Supplement is hereby amended by (i) adding the following clause (l):


“(l)           the occurrence and continuation of an “event of default” under
(i) the Credit Agreement, dated as of April 19, 2006 (the “Credit Agreement”),
among Avis Budget Holdings, LLC, as Borrower, Avis Budget Car Rental, LLC, as
Borrower, the subsidiary borrowers referred to therein, the several lenders
referred to therein, JPMorgan Chase, as Administrative Agent, Deutsche Bank
Securities Inc., as Syndication Agent, each of Bank of America, N.A., Calyon New
York Branch and Citicorp USA, Inc., as Documentation Agents and Wachovia Bank,
National Association, as Co-Documentation Agent, or (ii) any credit agreement or
similar facility (a “Replacement Credit Agreement”) entered into by Avis Budget
Holdings, LLC, Avis Budget Car Rental LLC and/or any affiliate of either entity,
that refinances or replaces the Credit Agreement, without giving effect to any
amendment to such Credit Agreement or Replacement Credit Agreement or any waiver
of any such event of default, in each case subsequent to the Series 2008-1 First
Amendment Effective Date, that is not approved in writing by the Requisite
Noteholders and provided that, for purposes of this Supplement, the event of
default set forth in Section 8(e) of the Credit Agreement shall survive the
termination of the Credit Agreement.”

 
7

--------------------------------------------------------------------------------

 
 
and (ii) deleting each occurrence of the text “clause (j) or (k)” in the last
paragraph of Article IV and, in each case, inserting the text “clause (j), (k)
or (l)” in lieu thereof.


6.             Additional Covenant.  Section 8.2 of the Series 2008-1 Supplement
is hereby amended by adding the following clause as Section 8.2(g):


“(g)          they shall not permit the aggregate Capitalized Cost for all
Vehicles purchased in any model year that are not subject to a Manufacturer
Program to exceed 85% of the aggregate MSRP (Manufacturer Suggested Retail
Price) of all of such Vehicles.”


7.             Amendment to Schedule I.  (a) On the Series 2008-1 First
Amendment Effective Date, Schedule I to the Series 2008-1 Supplement shall be
amended by deleting such Schedule in its entirety and substituting in lieu
thereof a new Schedule I in the form of Schedule A to this Amendment, which
shall effect a decrease in the Commitment Amount of certain Purchaser Groups
pursuant to Section 2.6(b) of the Series 2008-1 Supplement as reflected thereon.


(b)           On the Series 2008-1 First Amendment Effective Date, each CP
Conduit Purchaser, the APA Banks with respect to such CP Conduit Purchaser and
the Funding Agent with respect to such CP Conduit Purchaser shall be deemed
hereby to make or accept, as applicable, an assignment and assumption of a
portion of the Series 2008-1 Invested Amount, as directed by the Administrative
Agent, with the result being that after giving effect thereto, the Purchaser
Group Invested Amount with respect to each such Purchaser Group shall equal the
product of (x) the Series 2008-1 Invested Amount on the Series 2008-1 First
Amendment Effective Date and (y) the Commitment Percentage of such Purchaser
Group on the Series 2008-1 First Amendment Effective Date after giving effect to
the effectiveness of this Amendment and the changes in the Commitment Amounts
made thereby and in furtherance thereof, each CP Conduit Purchaser (or the
related APA Banks, based on their APA Bank Percentage) which is a member of a
Purchaser Group whose Commitment Percentage after giving effect to this
Amendment is greater than such Commitment Percentage prior to giving effect to
this Amendment shall make an advance to the Administrative Agent, on a pro rata
basis, for payment to each Purchaser Group whose Commitment Percentage after
giving effect to this Amendment is less than such Commitment Percentage prior to
giving effect this Amendment.  No Purchaser Group shall be required to make any
assignment unless such assigning Purchaser Group shall receive in cash an amount
equal to the reduction in its Series 2008-1 Invested Amount.


8.             This Amendment is limited as specified and, except as expressly
stated herein, shall not constitute a modification, acceptance or waiver of any
other provision of the Series 2008-1 Supplement.

 
8

--------------------------------------------------------------------------------

 
 
9.             Direction.  By their signatures hereto, each of the undersigned
(excluding The Bank of New York Mellon Trust Company, N.A., in its capacity as
Trustee and Series 2008-1 Agent) hereby authorize the Trustee and Series 2008-1
Agent to execute this Amendment and take any and all further action necessary or
appropriate to give effect to the transaction contemplated hereby.


10.           This Amendment shall become effective on the date (the “Series
2008-1 First Amendment Effective Date”) that is the later of (a) the date hereof
or (b) the first date on which each of the following have occurred:  (i) each of
the parties hereto shall have executed and delivered this Amendment to the
Trustee, and the Trustee shall have executed this Amendment, (ii) the Rating
Agency Consent Condition shall have been satisfied with respect to this
Amendment; provided that, for purposes of this Amendment, satisfaction of the
Rating Agency Consent Condition shall require that the Administrative Agent
shall have received a copy of a letter, in form and substance satisfactory to
the Administrative Agent, from each of (x) Moody’s stating that the long-term
rating of at least “Aa2” has been assigned by Moody’s to the Series 2008-1 Notes
and (y) Standard & Poor’s stating that the long-term rating of “AA” has been
assigned by Standard & Poor’s to the Series 2008-1 Notes and (iii) all
certificates and opinions of counsel required under the Base Indenture or by the
Series 2008-1 Noteholders shall have been delivered to the Trustee and the
Series 2008-1 Noteholders, as applicable.


11.           From and after the Series 2008-1 First Amendment Effective Date,
all references to the Series 2008-1 Supplement shall be deemed to be references
to the Series 2008-1 Supplement as amended hereby.


12.           This Amendment may be executed in separate counterparts by the
parties hereto, each of which when so executed and delivered shall be an
original but all of which shall together constitute one and the same instrument.


13.           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.



 
AVIS BUDGET RENTAL CAR FUNDING
 
 
(AESOP) LLC, as Issuer      
By:
/s/ Rochelle Tarlowe
   
Name:
Rochelle Tarlowe
   
Title:
Vice President and Treasurer



 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NEW YORK MELLON
   
TRUST COMPANY, N.A., as Trustee and
   
Series 2008-1 Agent
       
By:
 /s/ Robert Castle
   
Name:
Robert Castle
   
Title:
Vice President



 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as
   
Administrative Agent
         
By:
/s/ Catherine Frank
   
Name:
Catherine Frank
   
Title:
Executive Director



 

--------------------------------------------------------------------------------

 
 
AGREED, ACKNOWLEDGED AND CONSENTED:
 
 
SHEFFIELD RECEIVABLES CORPORATION,
 
as a CP Conduit Purchaser under the Series
 
2008-1 Supplement
       
By:
Barclays Bank PLC
   
as Attorney-in-Fact

 

 
By:
 /s/ Hong Zhao
     
Name:
Hong Zhao
     
Title:
Associate Director
 

 
 
BARCLAYS BANK PLC,
 
as a Funding Agent and an APA Bank under
 
the Series 2008-1 Supplement

 

 
By:
/s/ Jeffrey Goldberg
     
Name:
Jeffrey Goldberg
     
Title:
Associate Director
 




 
By:
/s/ Jeffrey Goldberg
     
Name:
Jeffrey Goldberg
     
Title:
Associate Director
 



 

--------------------------------------------------------------------------------

 
 
LIBERTY STREET FUNDING LLC,
 
as a CP Conduit Purchaser under the Series
 
2008-1 Supplement




 
By:
/s/ John L. Fridlington
     
Name:
John L. Fridlington
     
Title:
Vice President
 

 
 
THE BANK OF NOVA SCOTIA,
 
as a Funding Agent and an APA Bank under
 
the Series 2008-1 Supplement

 

  By:
/s/ Michael Eden
      Name:
Michael Eden
      Title:
Director
 



 

--------------------------------------------------------------------------------

 
 
YC SUSI TRUST,
 
as a CP Conduit Purchaser under the Series
 
2008-1 Supplement



By:
Bank of America, National Association,
 
as Administrative Trustee

 
By:
/s/ Jeremy Grubb
   
Name:
Jeremy Grubb
   
Title:
Vice President
 

 
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
 
as a Funding Agent and an APA Bank under
 
the Series 2008-1 Supplement

 
By:
/s/ Jeremy Grubb
   
Name:
Jeremy Grubb
   
Title:
Vice President
 



 

--------------------------------------------------------------------------------

 

FALCON ASSET SECURITIZATION COMPANY LLC,
 
as a CP Conduit Purchaser under the Series
 
2008-1 Supplement

 
By:
/s/ Catherine Frank
   
Name:
Catherine Frank
   
Title:
Executive Director
 

 
 
JPMORGAN CHASE BANK, N.A.
 
as a Funding Agent under the Series
 
2008-1 Supplement

 
By:
/s/ Catherine Frank
   
Name:
Catherine Frank
   
Title:
Executive Director
 

 
 
JPMORGAN CHASE BANK, N.A.
 
as an APA Bank under the Series 2008-1
 
Supplement

 
By:
/s/ Catherine Frank
   
Name:
Catherine Frank
   
Title:
Executive Director
 



 

--------------------------------------------------------------------------------

 
 
MONTAGE FUNDING LLC,
 
as a CP Conduit Purchaser under the Series
 
2008-1 Supplement

 
By:
/s/ Philip A. Martone
   
Name:
Philip A. Martone
   
Title:
Vice President
 

 
 
DEUTSCHE BANK AG, NEW YORK BRANCH,
 
as a Funding Agent and an APA Bank under the
 
Series 2008-1 Supplement

 
By:
/s/ Robert Sheldon
   
Name:
Robert Sheldon
   
Title:
Director
 



By:
/s/ Peter Kim
   
Name:
Peter Kim
   
Title:
Vice President
 



 

--------------------------------------------------------------------------------

 
 
ATLANTIC ASSET SECURITIZATION LLC,
 
as a CP Conduit Purchaser under the Series
 
2008-1 Supplement

 
By:
/s/ Kostantina Kourmpetis
   
Name:
Kostantina Kourmpetis
   
Title:
Managing Director
 



By:
/s/ Sam Pilcer
   
Name:
Sam Pilcer
   
Title:
Managing Director
 

 
 
CALYON NEW YORK BRANCH,
 
as a Funding Agent and an APA Bank under the
 
Series 2008-1 Supplement

 
By:
/s/ Kostantina Kourmpetis
   
Name:
Kostantina Kourmpetis
   
Title:
Managing Director
         
By:
/s/ Sam Pilcer
   
Name:
Sam Pilcer
   
Title:
Managing Director
 



 

--------------------------------------------------------------------------------

 
 
THAMES ASSET GLOBAL SECURITIZATION NO. 1., INC.,
 
as a CP Conduit Purchaser under the Series 2008-1 Supplement

 
By:
/s/ Louise E. Colby
   
Name:
Louise E. Colby
   
Title:
Vice President
 





THE ROYAL BANK OF SCOTLAND PLC,
 
as an APA Bank under the Series 2008-1 Supplement

 
By:
/s/ Jack Lonker
   
Name:
Jack Lonker
   
Title:
Senior Vice President
 





THE ROYAL BANK OF SCOTLAND PLC,
 
as a Funding Agent under the Series 2008-1 Supplement

 
By:
/s/ Michael Zappaterrini
   
Name:
Michael Zappaterrini
   
Title:
Managing Director
 



 

--------------------------------------------------------------------------------

 
 
AVIS BUDGET CAR RENTAL, LLC,
 
as Administrator



By:
/s/ Rochelle Tarlowe
   
Name:
Rochelle Tarlowe
   
Title:
Vice President and Treasurer
 



 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
SCHEDULE I TO SERIES 2008-1 SUPPLEMENT

 
CP Conduit
 
APA Bank
 
Funding Agent
 
APA Bank Percentage
 
Maximum Purchaser Group Invested Amount
 
Match Funding
 
Purchased Percentage
                           
1.
Thames Asset Global Securitization No. 1., Inc.
 
The Royal Bank of Scotland plc, New York Branch
 
The Royal Bank of Scotland plc
 
100%
 
$175,000,000
 
Yes
 
17.50%
2.
Montage Funding LLC
 
Deutsche Bank AG, New York Branch
 
Deutsche Bank AG, New York Branch
 
100%
 
$115,000,000
 
No
 
11.50%
3.
Liberty Street Funding LLC
 
The Bank of Nova Scotia
 
The Bank of Nova Scotia
 
100%
 
$125,000,000
 
No
 
12.50%
4.
YC SUSI Trust
 
Bank of America, National Association
 
Bank of America, National Association
 
100%
 
$50,000,000
 
No
 
5.00%
5.
Falcon Asset Securitization Company LLC
 
JPMorgan Chase Bank, N.A.
 
JPMorgan Chase Bank, N.A.
 
100%
 
$190,000,000
 
No
 
19.00%
6.
Atlantic Asset Securitization LLC
 
Calyon New York Branch
 
Calyon New York Branch
 
100%
 
$145,000,000
 
No
 
14.50%
7.
Sheffield Receivables Corporation
 
Barclays Bank PLC
 
Barclays Bank PLC
 
100%
 
$200,000,000
 
Yes
 
20.00%





--------------------------------------------------------------------------------